        Case 2:18-cv-00866-GMB Document 43 Filed 03/06/20 Page 1 of 33                    FILED
                                                                                 2020 Mar-06 PM 05:20
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

MEGAN GOHN,                               )
                                          )
       Plaintiff,                         )      CIVIL ACTION FILE
                                          )      NO.: 2:18-cv-00866-GMB
v.                                        )
                                          )      Oral Argument Requested
EB, LLC d/b/a On Tap,                     )
                                          )
       Defendant.                         )


                    DEFENDANT’S BRIEF IN SUPPORT OF ITS
                     MOTION FOR SUMMARY JUDGMENT

     I. INTRODUCTION

       From February 2014 to December 2016, Megan Gohn (“Gohn” or “Plaintiff”)

worked as a bartender at On Tap’s Lakeview location. She was a good bartender,

frequently earning over $100 in tips during her, primarily, night shifts. On Tap made

Gohn a key holder who had to ensure customers left the bar at closing, cashing out

at the completion of work, and clocking employees out.

       Gohn used On Tap’s state of the art Point of Sale (“POS”) system to clock in

and out for each shift and understood that the system kept a record of the hours she

worked, which was used to determine her pay. As a tipped employee, Gohn received

$2.13 per hour as well as cash and credit cards tips from customers. As an

experienced bartender and trained by On Tap, Gohn understood that she received a


                                         1
       Case 2:18-cv-00866-GMB Document 43 Filed 03/06/20 Page 2 of 33




tip credit as part of her wages but if she ever failed to make minimum wage, On Tap

would pay the difference. Gohn also knew that if she ever worked over forty hours

in a work week, she would be entitled to overtime, and, on four different occasions,

was paid overtime by On Tap.

      Gohn says she was told in mid-July 2015, by a manager, Necole Stone

(“Stone”) that she had to clock out exactly at midnight or 2 AM, depending upon the

day of the week, even though she had cleaning duties remaining. Some eighteen

months after her last day on December 21, 2016, Gohn sued On Tap claiming she

followed the clock directive and worked off the clock on nights she closed for over

about 18 months before she quit. Based on that allegation, she now claims, despite

the fact she was a tipped employee, entitlement to unpaid minimum wage of $7.25

per hour and unpaid overtime based upon her “guessestimate” that she worked 5

shifts a week, and due an hour for each of 52 weeks.

      Stone denies instructing Gohn to work off the clock, saying she could have

misunderstood the instruction to close the restaurant timely and leave after work was

completed, instead of hanging around the bar with friends. Gohn admits assuming

many of the facts surrounding their conversation, time she worked and calculation

of wages owed. Gohn never complained to any other manager at the restaurant, or

in the corporate operation, about working off the clock, nor did any member of

management suspect that she was. Gohn regularly clocked in and out and was paid


                                         2
         Case 2:18-cv-00866-GMB Document 43 Filed 03/06/20 Page 3 of 33




accordingly. She was also paid an additional flat fee of $50 or $70 for serving as the

key holder on certain shifts.

        On Tap has employed professionals to set up its books and assure the business

is operated in conformity with state and federal laws, in particular wage and hour

laws and regulations. Gohn has no evidence to dispute On Tap’s accurate time and

pay records other than her hazy memory and unsupported accusations. For the

reasons set forth more fully below, Defendant urges the Court to grant the Motion

for Summary Judgment and dismiss Plaintiff’s claims with prejudice.

   I.      STATEMENT OF UNDISPUTED MATERIAL FACTS

A. On Tap’s Business and Tip Credit Model

   1. Craig and Elaine Beegle are corporate Co-Managers of EB, LLC d/b/a On

Tap, which is owned by Fultondale On Tap, Inc. and operates a handful of pubs and

restaurants near Birmingham, Alabama. Ex. 13 - C. Beegle Dec., p. 1.

   2. John Fath (“Fath”) was a manager at the On Tap restaurants before they were

purchased in 2006. He was retained for his expertise and was a manager for a portion

of the time Gohn was employed. Ex. 13 - C. Beegle Dec., p. 1.

   3. Fath trained a number of managers, including Stone, who was the manager

for most of the time Gohn worked at the Lakeview location. Ex. 12 - Fath Dec., p.

3. Lloyd Shaw was also a manager at Lakeview for a few months when Stone was

at the Fultondale location. Ex. 12 - Fath Dec., p.10; Ex. 9.

                                          3
        Case 2:18-cv-00866-GMB Document 43 Filed 03/06/20 Page 4 of 33




    4. On Tap employs a number of people in its restaurants, including kitchen staff,

servers, bartenders, and managers. Ex. 12 - Fath Dec., p. 2. Many of the staff work

for On Tap in conjunction with other jobs or while attending school; thus, no one

regularly works over thirty-five hours a week. Id., p. 3, ¶ A.

    5. During the relevant time period - July 2015 to December 2016 - Bartenders

were paid $2.13 per hour plus any tips they made while working. Ex. 12 - Fath Dec.,

p. 4, ¶ C.1 If a bartender failed to earn adequate tips to reach minimum wage - $7.25

per hour - On Tap would pay the difference. Ex. 14 - Gohn Dep., p. 55:3-7. This

was to ensure compliance with the Fair Labor Standards Act (“FLSA”). Ex. 12 -

Fath Dec., p. 4, ¶ C; see Ex. 15 - Stone Dep., 80:18-81:1. If a bartender worked over

forty hours a week, they were entitled to overtime payments, including a base pay

of $5.49 per hour. Ex. 12 -Fath Dec., p. 4, ¶ A; Ex. 14 - Gohn Dep., pp. 80:22-81:1.

See also Ex. 1 - Gohn 2015 Time Sheet OTP00509; Ex. 2 - Gohn 2016 Time Sheet

OTP 0037, OPT 0040 reflecting payment for overtime hours.

    6. All employees were assigned a specific number, which they entered to clock

into the Aloha Point of Sale (“POS”) system used by On Tap, when they started

work, and to clock out when their shift ended. Ex. 12 - Fath Dec., p. 1-2. After


1
 Gohn testified she made $2.15 per hour at On Tap. Gohn Dep., p. 14:3-9. This
was an error and likely caused because that is the hourly rate she currently makes
at Good People Brewing. Ex. 14 - Gohn Dep., p. 8:5-6; Ex. 12 - Fath Dec. p. 4, ¶
C. See also Ex. 10 - M. Gohn Answers to Interrogatories, No. 5.

                                          4
       Case 2:18-cv-00866-GMB Document 43 Filed 03/06/20 Page 5 of 33




clocking out, each employee automatically received a receipt from the POS,

illustrating the employee’s shift hours worked and tips earned, if applicable. Id. p.

5, ¶ D; Ex. 14 - Gohn Dep. pp. 62:7-14, 63:4-11. An example of a dummy receipt

for illustrative purposes is attached to Ex. 12 - Fath Dec. as Ex. 6. It says: “This is

verification for hours worked. Keep this for your records.” Id.

   7. Bartenders earned cash and credit card tips from the patrons they served at the

bar as well as a percentage of the tips made by the servers. Ex. 15 - Stone Dep. 37:3-

20; Ex. 14 - Gohn Dep. 92:6-17, 93:6-17. Typically, bartenders worked alone and

would not share tips. Ex. 15 - Stone Dep. 34:10-14; Ex. 14 - Gohn Dep. 56:2-13.

However, if the restaurant was particularly busy and two bartenders were working

together, they would split their tips. Ex. 15 - Stone Dep. 34:10-14; Ex. 14 - Gohn

Dep. 56:9-10. Bartenders never shared tips with kitchen staff or with managers. Ex.

14 - Gohn Dep. 51:16-7; Ex. 12 - Fath Dec. p. 4, ¶ C; Ex. 15 - Stone Dep. 36:13-14;

Ex. 16 - Shaw Dep. 60:4-8 (agreeing “[t]he policy at the company was there was no

sharing of the tips with nontipped employees”)).

   8. At the end of each shift, On Tap required bartenders and servers to declare the

amount of tips received. Ex. 12 - Fath Dec., p. 4, ¶ C; Ex. 6. Gohn testified “declared

tips” meant the amount she wanted to declare that day (Ex. 14 - Gohn Dep. 154:20-

3), but she knew the figure was to include cash as well. Ex. 14 - Gohn Dep. 155:1-

7. Tipped employees kept their cash tips and were trained to take cash from the

                                          5
       Case 2:18-cv-00866-GMB Document 43 Filed 03/06/20 Page 6 of 33




register drawer when cashing out in the amount of the credit card tips they earned.

Ex. 14 - Gohn Dep. 58:15-9; Ex. 12 - Fath Dec., p. 4, ¶ C. “On Tap made the

employee the owner of their own tips[.]” Ex. 12 - Fath Dec., p.4, ¶ C.

   9. Management counselled each tipped employee on the tip credit system, and

there is no dispute that Gohn and her colleagues understood how they would be paid.

Ex. 14 - Gohn Dep. 55:1-13; Ex. 12 - Fath Dec., p. 5, ¶ C. Gohn admits the pay is

“pretty much the same across the board.” Ex. 14 - Gohn Dep., pp. 13:23-14:1-4

(referring to other bar-restaurants).

   10. Moreover, each employee received a handbook explaining the tip credit

system. Ex. 12 - Fath Dec., p. 5, ¶ C; see On Tap Employee Handbook, Ex. 5. The

Handbook stated employees would receive a tip credit for any cash or credit card

tips received and strongly encouraged employees to “accurately report [their] tip

income.” Ex. 5, p. 11. The Handbook also clarified that “employees are paid

overtime when they work more than 40 hours in one week” at a rate “one and one-

half times their basic straight time[.]” Id. p. 5. Gohn received overtime when earned.

Ex. 1, pp. OTP0037, OTP0040.

   11.“Management of On Tap posted the FLSA poster at Lakeview On Tap on the

bulletin board all employees pass during the shift which also explained how the tip




                                          6
        Case 2:18-cv-00866-GMB Document 43 Filed 03/06/20 Page 7 of 33




credit worked, along with other legal rights of employees.” Ex. 12 - Fath Dec., p. 5,

¶ C.

B. On Tap’s Point of Sale System

   12. To ensure On Tap complied with the FLSA and kept adequate records, the

company installed a state-of-the-art POS system in its restaurants. Id. p. 1.

   13. Employees were responsible for clocking in and out of the POS with their

assigned number, and tipped employees were responsible for declaring the tips they

earned each shift. Id., p. 2; 4, ¶ C.

   14. Each employee was trained on how to use the POS, and to demonstrate their

understanding, the staff was required to clock in and out at least once in front of a

manager. Id., p. 5, ¶ D.

   15. On Tap provided the information accumulated in its POS to a third-party

vendor – Payroll & Benefits Solutions, Inc. – which calculated payroll, including

determining whether any employees were entitled to overtime pay or whether any

tipped employees failed to earn sufficient tips to make minimum wage, and issued

checks. Id., p. 4, ¶ A; Ex. 13 - C. Beegle Dec., p. 2. A true and correct copy of

Gohn’s Payroll History for 1/1/2014 through 10/14/2017 is Ex. 4. Ex. 12 - Fath Dec.,

p.4, ¶ A.

C. On Tap’s Clock Out Policy

                                          7
       Case 2:18-cv-00866-GMB Document 43 Filed 03/06/20 Page 8 of 33




   16. On Sunday through Thursday nights at the Lakeview location, the shift began

at 5:00 p.m. Id., p. 4, ¶ A. The kitchen closed at 10:00 p.m., and last call for drinks

occurred at 11:30 p.m. Id. p. 5, ¶ G. The pub closed its doors to customers at

midnight Sunday through Thursday, but the night shift ended when the employees

finished cleaning and clocked out. Id., p. 4, ¶ A; Ex. 15 - Stone Dep., p. 63:20-21.

On Friday and Saturday nights, last call occurred at 1:30 a.m. and the bar closed at

2:00 a.m. Ex. 12 - Fath Dec., p. 4, ¶ A; Ex. 15 - Stone Dep., p. 44:8-13. The only

dead set rule was that the restaurant closes at 12 during the week and customers have

to be out. Ex. 15 - Stone Dep., p. 23:9-16.

   17. The servers and bartenders would start cleaning when business was slow or

after last call. Id., p. 6 ¶ G; Ex. 14 - Gohn Dep. pp. 87:4-88:13. There would be

some tasks left to do after closing, including sweeping, mopping the floors, and using

bleach on the beer drains. Id.; Ex. 15 - Stone Dep. 24:9-25:21; Ex. 14 - Gohn Dep.

p. 88:17-20. However, those cleaning duties would not take very long. Ex. 15 - Stone

Dep. 25:13-16. On average the closing tasks, including counting tips, took about 30

minutes. Ex. 14 -Gohn Dep. pp. 90:14-91:5. This time was without pre-closing work.

   18. After the staff finished cleaning, then counted their tips, did checkout, and

then clocked out before leaving the restaurant and locking the doors. Ex. 12 - Fath

Dec., p. 6, ¶ G. For managers and key holders, setting the alarm and leaving the

building should be the only responsibilities remaining after clocking out. Id.

                                          8
       Case 2:18-cv-00866-GMB Document 43 Filed 03/06/20 Page 9 of 33




D. Manager Reports and Edited Punches

   19. Managers, like Stone and Fath, were responsible for checking the staff’s time

sheets and tips from the previous day to ensure they were accurate. Id., p. 2. The

managers would compare the credit card receipts to the servers and bartenders’

claimed tips to ensure no human errors occurred. Ex. 15 - Stone Dep. 41:4-11. There

would occasionally be calls from Elaine Beegle to advise of an employee’s failure

to clock out or imbalance in tips and a manager would make the corrections. Ex. 16

- Shaw Dep., p. 130:11-131:1, 132:23-133:15.

   20. If an employee forgot to clock out before leaving the pub, then the POS would

automatically clock them out at 3:30 a.m. Ex. 12 - Fath Dec., p. 2; Ex. 15 -Stone

Dep., p. 39:10-23. The following day, the manager would call the employee to

determine what time he or she actually finished working, review the camera to see

when the employee left, or make an educated judgment from the sales information

to correct the clock out time. Ex. 12 - Fath Dec., p. 2; Ex. 15 - Stone Dep., p. 40:16-

22; Ex. 16 - Shaw Dep. 44:12-45:5. The Employee Handbook provides that

falsifying time records is subject to disciplinary action up to termination. Ex. 5, p.

OTP00527.

   21. After-the-fact changes to an employee’s timecard or tips are called “edited

punches” and are tracked by the POS. Ex. 12 - Fath Dec., p. 2. Fath explained that



                                          9
          Case 2:18-cv-00866-GMB Document 43 Filed 03/06/20 Page 10 of 33




edited punches “would appear on the [POS] screen immediately when the employee

clocked in for the next shift. That gave the employee an opportunity to see what had

been edited and make any corrections or objections.” Id. p. 5, ¶ D. The name of the

person making the edit would appear next to the edited punch on the POS system’s

report. Id., p. 7, ¶ L; see Ex. 3 - Redacted Edited Punches Report from 2/9/2014-

10/14/2017 for Megan Gohn.

E. Gohn’s Employment with On Tap

      22. Gohn mainly worked for On Tap as a bartender at the Lakeview location from

2014 through December 2016. Ex. 14 - Gohn Dep. 78:5-7; 15:14-16:7. She was an

experienced bartender, and frequently acted as the key holder during her shift,

meaning she was like a “fill-in-manager.” Id. 20:2-5.2

      23. As a bartender, Gohn’s responsibilities included, setting up the bar, making

drinks for customers, cleaning the bar, and counting her drawer after close.

Plaintiff’s Response to Defendant EB, LLC’s First Set of Interrogatories, Ex. 10 p.

2-3, No. 6. To fulfill her cleaning obligations at closing, Gohn would “mop behind

the bar, sweep the front side of the bar, wash bar mats, clean fruit and salt trays, wipe

down the bar, put the bar stools on the back of the bar, stock beer and change kegs[.]”




2
    Stone was the longest serving manager when Gohn worked at Lakeview. Id. 29:12-15.

                                               10
         Case 2:18-cv-00866-GMB Document 43 Filed 03/06/20 Page 11 of 33




Id. On average it would take her 30 minutes to do the cleaning. Ex. 14 - Gohn Dep.,

p. 90:14-91:5.

      24. If Gohn was the key holder, she would also be responsible for taking the cash

drawer to the office, setting the alarm, and locking the building at the end of her

shift. Ex. 12 - Fath Dec., p. 5, ¶ G. As the key holder, she would assure all of the

side work was completed, clock out the kitchen employees and the servers at the end

of the night by following their input of the employee number with her own, and

making sure all money had been counted and turned in. Ex. 14 - Gohn Dep., p. 20:8-

13.

      25. On Tap paid Gohn additional wages for being the key holder. Ex. 14 -Gohn

Dep., p.144:7-12. Exhibit 8 are copies of checks to Gohn for holding the key and a

handwritten index. Ex. 12 - Fath Dec., p. 9. Gohn usually received $50.00 per shift

for holding the key, but she occasionally received $70.00 per shift. See Ex. 8; Ex.

12 - Fath Dec., p. 6, ¶ H; Ex. 15 - Stone Dep., p.38:9-16 (The key was paid a flat

rate of $50.00 a shift.)

      26. In 2015 and 2016, Gohn typically worked four or five days a week – Sunday

and Wednesday dayshifts, Monday, Tuesday and Thursday nights, and many Fridays

and Saturdays. Ex. 14 - Gohn Dep., pp.100:20-101:17.3 Gohn also usually worked a



3
    The workweek was Sunday to Saturday. See Exhibit 4.

                                              11
       Case 2:18-cv-00866-GMB Document 43 Filed 03/06/20 Page 12 of 33




Friday or Saturday, depending on the football games.                  Id. 104:22-105:5. On

occasion, Gohn clocked shifts that were over eight hours; however, the vast majority

of her shifts lasted between 6.5 and 7.5 hours. (Id.). 4 See Ex. 11 - Composite On Tap

data of Gohn on 2015 & 2016 calendars and Ex. 18 - Dec. of L. Halloran regarding

the composition, Ex. 1 - Gohn 2016 Time Sheets, Ex. 2 – Gohn 2015 Timesheets,

Ex. 4 - Gohn Payroll Records and Ex. 8 - Key holder checks to M. Gohn.

F. Gohn Claims Stone Told Her To Clock Out At Closing

    27. Gohn claims that Stone directed her to clock out at midnight (Ex. 14 -Gohn

Dep., p. 64:10), did not say why but said it would make her life easier. Id., p. 66:6-

14. In response to a question, as to whether she asked if that meant she was supposed

to work off the clock, Gohn testified: “ She said to do our checkout first and finish

cleaning when we had done our check out. We needed to (sic) clocked out at 12 if

possible.” Ex. 14 - Gohn Dep., p. 67:6-16. Gohn testified she always counted her

money and cashed out first, because that is the order she liked to do it (Id., 176:2-9)

and when you did that, the POS would prompt you to clock out so she did for fear

of forgetting later. Id., 63:20-64:2, 119:2-20.




4
  In November 2015, Gohn worked 17 shifts, and 4 shifts were longer than 8 hours. In February
2016, she worked 19 shifts, and 4 were over eight hours. In June of 2016, Ms. Gohn worked 20
shifts, and 4 were over eight hours. In October of 2016, Ms. Gohn clocked 20 shifts, and only one
was over 8 hours.

                                               12
       Case 2:18-cv-00866-GMB Document 43 Filed 03/06/20 Page 13 of 33




   28. Stone said the customers had to leave at 12 and the door was locked, as the

staff finished up whatever had to be done, counted their drawer and clocked out. Ex.

15 - Stone Dep., p. 32:5-10. Gohn testified Stone told her: “She told us to clock out

as soon as we could, as soon as we got our credit cards in, yes, that is my testimony.”

Ex. 14 - Gohn Dep., 176:10-15.

   29. Gohn could not recall all that was said in the conversation but believed

something had happened to prompt Stone to make the statement, because she had

never said that before. Id., pp. 66:15-67:5. Caroline Seier, a friend of Gohn’s and

also a bartender, said she was in a meeting with Necole and Megan and Necole told

them they must clock out at midnight whether or not there were still customers in

the restaurant. Ex. 17 - Seier Dep., p. 57:19-58:2.

   30. Gohn believed she was being asked to work off the clock but did not

complain to Stone or Craig or Elaine Beegle that Stone had told her to clock out at

closing. Ex. 14 - Gohn Dep., p.78:10-13. She testified she assumed Craig and Elaine

Beegle knew because Stone told her “… it came from them.” Id. 79:89. Gohn said

she assumed Craig and Elaine Beegle told Stone to tell them to clock out at closing.

“She said please clock out at midnight finish whatever you have to do, and go.” Id.

p. 79:23-80:1-2.




                                          13
       Case 2:18-cv-00866-GMB Document 43 Filed 03/06/20 Page 14 of 33




   31. Stone said she may have been misunderstood when she instructed the staff to

try to finish their duties quickly – pre-cleaning began at least by last call 30 minutes

before closing – so most cleaning could be done. Ex. 15 - Stone Dep., p. 24:9-16.

All of the restaurant except the bar area could be cleaned with chairs up so that by

midnight when the customers were made to leave, there was very little left to do. Id.,

p. 24:23-25:4. She was telling the staff they needed to “hurry up and get your stuff

done and clock out,” Ex. 15 - Stone Dep., p. 27:3-7.

   32. On a few occasions Craig Beegle or Fath had viewed videos and asked what

the staff was doing after 12 having beers with some regulars there. Ex. 15 - Stone

Dep., pp. 26:21-27:2. Because of these events, Stone had to “get strict about the out

the door by 12 and make sure you clock out, you know, and don’t sit around and

drink beer with your friends and forget to clock out, you know, and then clock out

later because I did get in trouble for that a couple of times.” Id. 26:2-19. She said

she had to crack down and tell the staff they had to make everybody go outside:

“They don’t have to leave the patio, but they have to leave the bar, restaurant.” Id.,

27:8-17.

   G. Gohn Does Not Have Records To Show Time Off The Clock

   33. Gohn did not retain the time and tips receipts automatically generated for

each shift to show the days she worked off the clock, Ex. 14 - Gohn Dep., p.70:15-

22, or any other records. Id. 76:17-21. She threw them away “immediately.” Id. 69:6-

                                          14
        Case 2:18-cv-00866-GMB Document 43 Filed 03/06/20 Page 15 of 33




7. She was working a lot and it did not cross her mind to keep records of the time

off the clock. Id. 81:8-17, 96:2-6. Gohn does not know if Stone ever sent her a text

confirming she was to clock out and do cleaning tasks off the clock. She probably

also did not confirm the direction by text. Id., 96:7-14

    34. Gohn relied only on her memory to dispute On Tap’s POS time records. Gohn

Dep. 108:21-109:2.5 She guesses she worked off the clock 5 hours a week. Id.,

184:14-185:9.

    35. At deposition, Gohn speculated that she worked thirty minutes to an hour

longer than the time she clocked out, following every shift she worked beginning in

July 2015. (Id. 85:2-4). Gohn agreed that she was making a “guesstimate” of what

she believed she was owed. Id. 85:19-22. But she claimed to use the On Tap Time

Sheets to come up with about $1,820 in lost wages by estimating a loss of 5 hours

for each of 52 weeks. Id. 188:3-16. She felt like she “was nice by saying $1200

instead of $1800.” Id. 191:12-13. Her calculation for unpaid wages did not include

any tip credit arising from hours worked in the shift, Id. 204:7-17, nor key holder

pay. Id. 127:1-5; but see 143:14-144:16 (key holder covered arriving early to hold

key).




5
 However, at deposition, Gohn could not even remember the total tips she made the night
before. Ex. 14 - Gohn Dep. 117:21-22.

                                             15
         Case 2:18-cv-00866-GMB Document 43 Filed 03/06/20 Page 16 of 33




   36. Gohn did not use the Time Sheets provided by Defendant to come up with

her estimation of time worked off the clock but relied on her memory of working 5

to 6 days a week and “normally closed most of those.” Id. 98:6-17. Gohn agrees, if

indirectly, the On Tap time records are correct. Id., 85:5-10, 102:19-103:1, 109:3-9,

152:1-8.

   37. If Gohn was only earning minimum wage working at On Tap, she would

have quit to work elsewhere. Id. 206:3-7 (testifying, “I’m not going to work for

minimum wage, I wouldn’t do that[.] I would go work somewhere else”).

   38. Shaw testified at the time of deposition he worked at McInnis Construction.

Ex. 16-Shaw Dep., pp. 11:21-12:1. He said he started the job in October 2016. Id.

12:17-13:4. He also testified he was a manager for McInnis over 15 to 20 “different

people.” Id. 13:9-14. Shaw’s personnel records from McInnis were subpoenaed and

are attached as Ex. 16A and reflect he applied to be a laborer in February 2019.

   II.     ARGUMENT AND CITATION TO AUTHORITY

         A. Summary Judgment Standard

         Summary judgment is appropriate if there is no genuine dispute over a

material fact, and thus, the moving party is entitled to judgment as a matter of law.

Celotex Corp. v. Catrett, 477 U.S. 317 (1986), cert. denied, 484 U.S. 1066 (1988).

Summary judgment is mandated "against a party who fails to make a showing



                                         16
       Case 2:18-cv-00866-GMB Document 43 Filed 03/06/20 Page 17 of 33




sufficient to establish the existence of an element essential to that party's case, and

on which that party will bear the burden of proof at trial." Celotex Corp., 477 U.S.

at 322. "Summary judgment may be granted if the non-moving party's evidence is

merely colorable or is not significantly probative." Sawyer v. Southwest Airlines Co.,

243 F. Supp. 2d 1257, 1262 (D. Kan. 2003) (citing Anderson, 477 U.S. at 250-51);

Lopez-Easterling v. Charter Communications, LLC, No. 2:14-cv-01493 (N.D. Ala.

Mar. 9. 2016). While the evidence must be viewed so as to allow all reasonable

inferences in favor of the non-moving party, (Anderson, 477 U.S. at 255), more than

a mere scintilla of evidence is necessary to survive a motion for summary judgment;

“there must be a substantial conflict in evidence to support a jury question.” Combs

v. Plantation Patterns, 106 F.3d 1519, 1526 (11th Cir. 1997).

      B.     FLSA Requires Payment of Minimum and Overtime Wages

             1. Generally

      An employer who “suffers or permits” an employee engaged in commerce is

obligated to pay a minimum wage of $7.25 per hour of work for each workweek. 29

U.S.C. § 206(a)(1)(C). The employer must pay one and half times the employee’s

regular rate for each hour worked over 40 in a workweek. 29 U.S.C. § 207(a)(1).

             2. “Tipped Employees”

      When extending FLSA coverage to employees in restaurants and hotels,

Congress enacted a “tip credit” provision accommodating the long- standing practice


                                          17
       Case 2:18-cv-00866-GMB Document 43 Filed 03/06/20 Page 18 of 33




in the service industry, which allows workers to receive most or even all of their

income by customer tips. See Pub. L. No. 89-601, §§101(a), 201(a), 80 Stat. 830

(1966). The tip credit allows employers to pay a base rate of $2.13 per hour and use

tips of employees to make up the minimum wage. The FLSA 6 creates for “tipped

employees,” an exception to the minimum wage stating in pertinent part:

       In determining the wage an employer is required to pay a tipped
       employee, the amount paid such employee by the employee’s employer
       shall be an amount equal to (1) the cash wage paid such employee
       which for purposes of such determination shall not be less than the cash
       wage required to be paid an employee on August 20, 1996 [$2.13 per
       hour]; and (2) an additional amount on account of the tips received by
       such employee which amount is equal to the difference between the
       wage specified in paragraph (1) and the [federal minimum] wage in
       effect under section 6(a)(1).

29 U.S.C. § 203(m)(2)(A). To qualify for a tip credit under this Section, the employer

must establish: “(1) the tip credit is claimed for qualified tipped employees; (2) the

employees received proper notice of § 203(m)(10(A); and (3) all tips received by the

employees were retained by them, except when the employee participates in a valid

tip pool with other customarily tipped employees.” Miller v. Spence, No. CV. 14-

00468-CG-B, 2015 WL 1862941, at *7 (S.D. Ala. Apr. 22, 2015).

       Gohn does not make the claim that she was not a “tipped employee” as defined

at 29 U.S.C. §203(t)(“. . . customarily and regularly receives more than $30 a month



6
 Alabama does not have its own tip and wage laws, and thus Alabama employers must follow
the federal tip credit rules.

                                            18
         Case 2:18-cv-00866-GMB Document 43 Filed 03/06/20 Page 19 of 33




in tips”). This status allowed On Tap to take a tip credit for the hours she worked as

a ‘tipped employee.” 29 C.F.R. § 531.59(b). There is no dispute that time spent,

after the restaurant closed, cleaning the bar, placing stoppers in the bottles, cleaning

the floor behind the bar, re-stocking the beer, cleaning and stacking chairs on bar

tables constituted tipped employment, or what Gohn referred to as “side work,” (Ex.

14-Gohn Dep., p. 20:8-13) which falls within the meaning of “related work” in DOL

regulations. See U.S. Dep’t of Labor, Field Operations Handbook § 30d00(f)(Nov.

17, 2016)(hereafter “FOH § 30d00(f)”. 7

         Under the FLSA, an employee may be paid $2.13 an hour so long as the

difference between this wage and the minimum wage is covered by tips. 29 U.S.C.

§ 203(m)(2)(A). The base wage of $2.13 must be paid “free and clear[,]” and the

employee’s wage may not provide a “kick-back directly or indirectly to the employer

or to another person for the employer’s benefit[.]” 29 C.F.R. § 531.35.

         C.    Gohn Fails To Make A Prima Facie Case
               of Uncompensated Work

         1.    Elements of a Prima Facie Case and Burdens of Proof

         In order to prevail on her claim, Gohn must prove she worked without

compensation and On Tap knew or should have known that she did. Allen v. Bd. of

Pub. Educ. for Bibb Cty., 495 F. 3d 1306, 1314 (11th Cir. 2007). The nature of the



7
    https://www.dol.gov/whd/FOH/FOH_Ch30.pdf

                                           19
          Case 2:18-cv-00866-GMB Document 43 Filed 03/06/20 Page 20 of 33




work, nor whether it was requested, is irrelevant to the duty to compensate.

However, the employee must prove the employer has “suffer[ed] or permit[ed]”8

(§203(g)) the work by showing the employer knew or should have known of the

uncompensated hours. Id. If a plaintiff satisfies this burden, the employer "must

bring forth either evidence of the precise amount of work performed or evidence to

negate the reasonableness of the inference to be drawn from the employee's

evidence." Allen, 495 F.3d at 1316 quoting Anderson, 328 U.S. at 687-88, 66 S. Ct.

at 1187. If the plaintiff meets this evidentiary threshold, the burden shifts to the

employer to show by accurate records what the correct work was, or negate

plaintiff’s evidence.

          The employer is required to maintain accurate records of employee work time.

29 U.S.C. §211(c). The Allen court quoted from the principal case on the subject at

hand, Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 687, 66 S. Ct. 1187, 90

L. Ed. 1515 (1946): “It is the employer's duty to keep records of the employee's

wages, hours, and other conditions and practices of employment. Id. The employer

is in a superior position to know and produce the most probative facts concerning

the nature and amount of work performed and "[e]mployees seldom keep such

records themselves." Allen, 495 F. 3d at 1315.




8
    See 29 C.F.R. § 785.11: “Work not requested but suffered or permitted is work time.”

                                                 20
       Case 2:18-cv-00866-GMB Document 43 Filed 03/06/20 Page 21 of 33




       Where an employer failed to keep accurate records, or they are found to be

untrustworthy,9 the Supreme Court held: "'that an employee has carried out his

burden if he proves that he has in fact performed work for which he was improperly

compensated and if he produces sufficient evidence to show the amount and extent

of that work as a matter of just and reasonable inference.'. . ." Allen, 495 F.3d at 1316

quoting Anderson, 328 U.S. at 687-88, 66 S. Ct. at 1187. Gohn relies upon this

relaxed burden in this case.

              2.      Gohn Admits To and Cannot Disavow
                      Accuracy of On Tap Records

       Gohn admits the Time Sheets are correct as to the shifts she worked. Ex. 14-

Gohn Dep., p. 102:19-103:2. She does not dispute the clock out time is the correct

time she clocked out; she disputes each clock out time on the nights she closed, as

key holder, as being incorrect because she was told to clock out at midnight

regardless of what had to be done. Her Time Sheets and Ex. 11 derived from them,

do not support this claim. Fath’s Declaration is undisputed. The records cannot be

changed after three days. The validity of the POS is not disputed. Gohn’s only attack

on the records is, in violation of the Employee Handbook directive, she did not put

in the correct end of work time. And she did so without question or complaint.


9
 Deposition testimony showed supervisors in Allen told employees not to record overtime as it
would not be counted, removed overtime hours, and at least once whited out overtime hours.
Allen, 495 F. 3d at 1316. See Lopez-Easterling v. Charter Communications, LLC, No. 2:14-cv-
01493 (N.D. Ala. Mar. 9. 2016); Perez v. Palermo Seafood, Inc., 548 F. Supp. 2d 1340, 1347
(S.D. Fla. 2008)(Employer paid cash and kept no records and later only partial records).

                                              21
       Case 2:18-cv-00866-GMB Document 43 Filed 03/06/20 Page 22 of 33




          On Tap has kept accurate records of the hours Gohn worked. On Tap

purchased and installed a reliable POS system in its restaurants so that employees

can track the time they work to the second. (Fath Dec, p. 1-2). Employees are trained

that they must properly enter their time to account for the hours they have worked.

Indeed, employees must prove their understanding of the system by clocking in and

out in front of a manager. Gohn understood the importance of entering her time and

that her pay was tied to the hours of work she performed.

       Gohn relied only on her unreliable memory to dispute On Tap’s accurate time

records. Gohn Dep. 108:21-109:2. Instead, she guessed and assumed what she

believed she did and was owed. Id. 85:19-22. Not even once did Gohn say she was
                                                         10
estimating the times she worked off the clock.                Gohn claims that she started

clocking out at closing time and finished her cleaning tasks off the clock in July

2015. But the empirical evidence does not support her testimony. Before July 2015,

Gohn clocked out over ten minutes after closing time almost 50% of the shifts she

worked as a bartender (45 out of 93 shifts). See Ex. 1 & 11 at 1/4/2015-7/1/2015. In

the six months following the alleged instruction by Stone, Gohn clocked out over

ten minutes after closing time roughly 40% of the shifts she worked as a bartender

(40 out of 106 shifts). See Ex. 1 & 11 at 7/1/2015-12/31/2015. Thus, her behavior



10
  “Estimate” here means “an approximate calculation.” Pocket Oxford English Dictionary 9th
ed. p. 305.

                                             22
      Case 2:18-cv-00866-GMB Document 43 Filed 03/06/20 Page 23 of 33




did not significantly change. She continued to clock out twenty to thirty minutes

after closing in some instances. 11 Gohn never complained to management about

working off the clock, and she admitted that she would have quit to work elsewhere

if she was only making minimum wage. Ex. 14-Gohn Dep., p. 206:3-7. Therefore,

she has failed to meet her burden to demonstrate that On Tap’s records were

inaccurate, and she cannot support by competent evidence the alleged number of

uncompensated hours and claimed wages.

      The Gohn Pay Register – Exhibit 4 – reflects the payments made to Gohn

while she worked at On Tap. The third-party vendor relied upon the time submitted

by Gohn to create the payments she received, there is no dispute the pay represented

there does not include all cash tips and key holder payments made to her. In order

to determine any back wages, the regular workweek rate will have to be calculated

from all compensation paid in a week, and then applied to any alleged shortage. See

Perez, 548 F. Supp.2d at 1349. Gohn has not shown this calculation to prove there

is uncompensated time. The following sample from the workweek of September 6,

7, 10 and 12, 2015 as shown in Exhibits 1, and 11 is illustrative. Gohn was a key on



11
  For example, on December 17, 2015, Ms. Gohn clocked out 20 minutes after
closing. On December 19, 2015, she clocked out 22 minutes after closing. On
December 20, 2015, she clocked out at 19 minutes after closing, and on December
21, 2015, Ms. Gohn clocked out 35 minutes after closing. On December 23, Ms.
Gohn clocked out 29 minutes after closing, and finally, on December 26, 2015, she
clocked out 49 minutes after closing.

                                        23
        Case 2:18-cv-00866-GMB Document 43 Filed 03/06/20 Page 24 of 33




Monday, September 6th but not the remaining days. She worked a total of 31.46

hours for which she was paid $2.13, and paid $70 on Monday as the key, and had

tips of $304.88 for a total of $441.89 and divided by 31.46 hours results in an hourly

pay of $14.05. This week is reflective of those in which she held the key for closing,

the shifts, by her testimony, she worked off the clock. The week of July 3, 2016,

Gohn held the key all of the 4 days she worked and not one night clocked out at

midnight. Ex. 11 at July 2016.

        An analysis of Ex. 11 calendars reveals July 2015 has no events where Gohn

was on the clock for an extended time after closing which would prompt any

comment about timely clocking out. The only time found where such a time

occurred is July 24, 2016 – her birthday. There was no discovery by Gohn to try to

identify any financial reason a directive to clock out at midnight would suddenly be

given, despite a clear investment in the POS that provided accurate work time if

used.

        3.    There Is No Probative Evidence To Support Uncompensated Work

        There is no dispute Gohn was paid at least $2.13 per hour and overtime for

clocked work, and she understood that it was her responsibility to accurately log her

hours in the POS and to declare her tips. Ex. 14 - Gohn Dep. 55:8-10; 106:21-23.

She knew that On Tap would pay up to minimum wage if she failed to cover $7.25

an hour in tips. For Megan Gohn, an experienced bartender, that was never an issue.


                                         24
       Case 2:18-cv-00866-GMB Document 43 Filed 03/06/20 Page 25 of 33




But, her claim that she was told to “work off the clock” is not supported by probative

evidence.

      The claim rests on Gohn’s sketchy memory of a conversation with her

manager, Stone in mid-July 2015. Stone admits she admonished the staff to move

along the cleaning and closing tasks in order to clock out as soon as possible and not

tarry or allow customers to remain in the restaurant past the closing time. Stone had

been questioned about staff and customers remaining after midnight. Yet, the

conversation she relays in deposition is that Stone, who had never given such a

directive before, indicating it was not a company policy, said they: “needed to be

clocked out by midnight,” and to clock out at midnight “if possible,” because it

would “make her life easier.” Gohn assumed something had happened, such as

people staying past closing, and assumed the direction came from Craig and Elaine

Beegle.

      No reasonable inference can be had from the largely “assumed” testimony of

Gohn. See, e.g., (1) admitted she assumed many of the underlying facts surrounding

the conversation with Stone. Gohn Dep. 66:15-19 (stating, “I don’t remember

exactly what she said. I assumed things, but I don’t know exactly what happened for

that to come up”; (2) to the same effect agreeing, “I’m assuming, I don’t know this

as a 100 percent fact, but [the Beegles] told [Necole] to tell us this” id. 79:21-23; (3)

claiming she worked off the clock during a day shift and then stating “I’m assuming


                                           25
        Case 2:18-cv-00866-GMB Document 43 Filed 03/06/20 Page 26 of 33




that” id. 164:16-165:3; (4) agreeing that she assumed she did not clock out at closing

time, as Stone allegedly directed, because she was waiting for customers to close

their tabs id. 165:22-166:5; (5) guessing when and how often she worked off the

clock. Id. 163:11,166:19-20, 184:18-22, 185:4-9.

       Gohn asked Caroline Seier12 “if it happened to [her],” when she asked her to

be a witness, yet Seier claims she was in the meeting with Gohn and Stone. Despite

their friendship, Seier does not remember if they talked about a directive to work off

the clock when it was given. Neither of their Timesheets show a consistent pattern

after mid-July 2015 of clocking out at midnight on week-days and 2 a.m. on Friday

and Saturdays. Compare Ex. 1 and 11 with Ex. 17A-Seier On Tap Time Sheets.

They both allowed customers to remain in the restaurant after midnight as they were

finishing their beers – the very circumstance Stone had addressed with the

admonition about timely clocking out. Shaw’s Declaration -Ex. 19 - about meeting

with Stone was contradicted by his deposition testimony Craig Beegle talked to

Stone, Gohn and himself in 2016 about employees clocking out on time 2- 3 weeks

before he left work at the Lakeview pub. 13


12
   Gohn hired Seier’s Uncle, an attorney, shortly after she quit to send a letter of complaint to
Craig Beegle about On Tap issuing a 1099 for the key payments for 2016 tax year. Ex. 14-Gohn
Dep., pp.110:22-111:22.
13
   This was only one of many contradictions. Shaw did not type the Declaration but printed and
signed it and Ms. Gohn picked it up from him when he was working in the field on the
construction job. Ex. 16 - Shaw Dep., pp. 168:21-170:5. See ¶ 38, p. 16, supra. In light of the
clear dissembling in Ex. 16 at 11:20-13:19 (McInnis); 15:15-19 (UAB); 72:13-20, 74:17-19,
74:13-75:1 (resume), Shaw’s testimony should not be credited in any respect.

                                                26
      Case 2:18-cv-00866-GMB Document 43 Filed 03/06/20 Page 27 of 33




      There is no dispute clocking out of the POS prevents a bartender from making

a sale, or inputting credit card tips. While Gohn says she performed this task before

cleaning, she described her duties as a key holder, when she closed, included

approving other employees’ side work before clocking them out and then herself.

Employees were not doing the side work off of the clock. This is a material fact that

supports On Tap’s contention no employees worked off the clock.

      Providing random assumptions and repeating the same complaint over again

does not create a genuine dispute of material fact, nor serve to establish the first

prong of Gohn’s prima facie case.

      2.     The Claim of Working Off the Clock Is Unreasonable and Illogical

      Gohn did not know why Stone would tell her to clock out at midnight but

thought it could be to save labor costs or avoid overtime. Likewise, Seier claims she

was in the meeting and told to clock out at midnight by Stone who said the “Beegles”

said to tell them but did not know why, nor did she ask. Ex. 17- Seier Dep., pp.

60:13-61:17. At an average of 30 minutes over per closing shift, a labor savings

would amount to $1.065. A claim of reducing labor costs by shaving a tipped

employee’s base wage is illogical and does not afford a basis for a reasonable

inference there was a clear directive by On Tap to work off the clock.

      Stone knew the focus of labor costs was on the kitchen workers; she managed

overtime with scheduling, not suppression of hours by work off the clock, which has


                                         27
       Case 2:18-cv-00866-GMB Document 43 Filed 03/06/20 Page 28 of 33




prompted similar claims but on different facts. See, e.g., Gilbert v. City of Miami

Gardens, No. 14-15432 *8 (11th Cir. Aug. 19, 2015)(employee ordered not to submit

overtime but obvious to office she worked OT); P& K Restaurant Enterprises, LLC

v. Jackson, No. 18-10673 (11th Cir. Jan. 15,2019) (P&K operated cash business

without time clock or tax documents); Perez, 548 F. Supp. 2d at 1348(some time

cards illegible, others reflected erratic hours); Crosby v. Stage Stores, Inc., 348 F.

Supp. 3d 742 (M.D. Tenn. 2018)(time logs altered).

      But Gohn believed doing the side, or non-tipped work, could “pop” the hourly

rate back into a non-tipped employee minimum wage. Because those are related

duties, there is no reversion, for a tipped employee during non-tipped work, to a

higher base wage. See FOH § 30d00(f) discussed in Thomas v. Bayou Fox, Inc., No.

1:15-cv-623 ** 4-5 (M.D. Ala. May 31, 2017).

        A review of Ex. 7- Composite of Hourly Sales for Gohn during her work

life at On Tap, shows the days when there were customers to interfere with pre-

closing cleaning which shows her assumption about when she clocked out after 12

are not valid. Based upon the testimony of Stone and Gohn, the kitchen workers

were released and then servers who were not able to make tip money on slow nights.

At that point any labor costs were negligible. Besides the $2.13 per hour for Gohn

and the server who remained with her, the most exposure to labor costs was the $5.12

for each that might be necessary to meet the minimum wage if they had not received


                                         28
          Case 2:18-cv-00866-GMB Document 43 Filed 03/06/20 Page 29 of 33




sufficient tips. Of course, if Gohn worked off the clock in violation of the FLSA, it

does not matter what amount was not paid – it is still wrong. But, as an example,

when asked about July 24, 2016 (Sunday),14 Gohn said she did not clock out until

12:55 a.m. because it was her birthday and “was sure everyone was drinking and she

was waiting on credit card tips.” Ex. 14 – Gohn Dep. p. 168:13-169:3. But see Ex. 7

– OTP000166 which shows Gohn had 1 customer at 11 and 3 at 12 with net sales of

$ 23.37. She was celebrating and cleaning while on the clock.

          The bald claim and evidentially unsupported assumption, that every night she

closed was one she worked off the clock, is not born out by any competent, much

less, substantial evidence. When confronted with the reality there was no consistent

clocking out at midnight after mid-July 2015, that differed from the historical record,

Gohn altered the story from having to clock out at midnight to making excuses for

why her clock out time on her Time Sheets are not all at midnight. To say “I was

probably” doing this or that to justify inconvenient and inconsistent material facts

defies a “just and reasonable inference.”

            The overtime claim is based upon a hope with the “guesstimate,” that she

worked 5 hours off the clock each week between mid-July 2016 and December 21,

2016, that some weeks will thereby reflect over 40 hours. Gohn has not reviewed

the Time Sheets she was provided to identify what weeks she claims she is owed


14
     See Exhibits 11 and 18 – calendars prepared from Gohn records from On Tap POS.

                                               29
      Case 2:18-cv-00866-GMB Document 43 Filed 03/06/20 Page 30 of 33




wages. The calendars in Ex. 11 allow a clearer picture of her work history at On Tap.

For instance, compare November 2015 with November 2016 and January 2016 with

September 2016. The days off and change in Sunday schedule from night to day,

among other factors presented herein, belie uncompensated work on the theory of 5

hours a week on shifts she closed with the key. This claim is similar to one of the

employees (others were able to show egregious time alterations to suppress

overtime) in Murray v. Birmingham Bd. of Educ., 172 F. Supp. 3d 1225, 1246 (N.D.

Ala. 2016), dismissed, No. 16-16924-AA, 2017 WL 5485447 (11th Cir. Mar. 24,

2017) (granting Defendant’s Motion for Summary Judgment and finding an

employee only worked straight time when, despite claims of working off the clock,

the employee was only working seven hour days, five days a week). No overtime

compensation is owed.

      D.     On Tap Did Not Know About The Alleged off the Clock Work

      On the nights she closed and held the key, there was not a manager present,

warranting the additional $50 or $70 Gohn was paid. Even when Stone worked into

the nightshift at times, she often left before closing. Gohn says it was these nights

she would work off the clock because of the directive to clock out at 12. If she and

the server were the last ones to clock out, there was no manager present to learn

about any alleged off the clock work. The manager reports the following day from




                                         30
       Case 2:18-cv-00866-GMB Document 43 Filed 03/06/20 Page 31 of 33




the POS would reflect a clock out time for Gohn that appeared reasonable in light of

its proximity to closing time, and not raise any concern that something was amiss.

      Gohn did not complain to Craig or Elaine Beegle about clocking out at

midnight and only assumed they knew she was doing that and working off the clock.

She never complained of not being able to get her work done to clock out at

midnight. Gohn is “very good” at what she does and On Tap relied upon her work,

including communication about any problems. She made calls often during shifts to

Stone in her absence.

      Craig Beegle did not work in the daily operations of the restaurants but let the

managers handle them. Ex. 13-C. Beegle Dec. On Tap has a policy prohibiting

managers from working off the clock. Id. at 3. He nor his wife had any indication

Gohn, or any other employee, worked off the clock. Id. On Tap through its

Handbook, training, POS, and third-party professionals made clear its policy of

compensating employees for all work. The Lakeview restaurant was not suffering

financially and On Tap did not need a tipped employee to work off the clock. Gohn

was one of the company’s best bartenders who could, as she well knew, go anywhere

in town and get a job. Asking her to work off the clock would have likely caused a

financial loss.

      Gohn cannot show any probative evidence that On Tap knew she was

allegedly working off the clock. Recognizing she submits her testimony as sufficient


                                         31
       Case 2:18-cv-00866-GMB Document 43 Filed 03/06/20 Page 32 of 33




to overcome a dispositive motion, On Tap contends the claim she was directed to

clock out at midnight, and finish cleaning, is not notice that she, as closing bartender,

clocked out at midnight, and she did not. See Ex. 1, 2, 7, and 11.

          CONCLUSION

      For the forgoing reasons, Gohn has failed to establish any reliable evidence

that she is entitled to unpaid minimum or overtime wages. Instead, On Tap has

maintained adequate records showing Gohn’s claims are not consistent with a claim

of clocking out at midnight. Additionally, Gohn did not consider the key payments

as compensation paid during the workweek in her calculation. Gohn rarely worked

over forty hours a week, but those instances where she did, Gohn was paid overtime.

Accordingly, On Tap urges the Court to GRANT the Motion for Summary

Judgment.




                                                /s/ Marion F. Walker
                                                Marion F. Walker
                                                ASB-0734-L73M
                                                FISHER PHILLIPS LLP
                                                2323 2nd Avenue North
                                                Birmingham, AL 35203
                                                Email: mfw@mfwalkerlawgroup.com
                                                Telephone: (205) 327-8354
                                                Facsimile: (205) 718-7607




                                           32
      Case 2:18-cv-00866-GMB Document 43 Filed 03/06/20 Page 33 of 33




                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on the 6th day of March, 2020, a copy of the

foregoing Defendant’s Brief in Support of Its Motion for Summary Judgment was

filed with the Clerk of Court through the Court’s CM/ECF system, which will

automatically service notice of such filing upon the following counsel of record:


Darrell L. Cartwright
Cartwright Law Center, LLC
P.O. Box 383204
Birmingham, AL 35238
Phone (205) 222-5900
Fax (205) 719-4020
DCartwright@gmail.com


Jeremy Schatz
The Patton Law Firm
3720 4th Avenue South
Birmingham, AL 35222
jschatz@thepattonfirmal.com

                                              /s/ Marion F. Walker
                                              Of Counsel




                                         33
